Citation Nr: 1625185	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  07-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and S.R.


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to November 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2011, the Board remanded the issue of the Veteran's entitlement to a higher disability rating for his service-connected posttraumatic stress disorder (PTSD).  Subsequently, in April 2012, the Board increased the Veteran's disability rating to 70 percent and found that the issue of TDIU had been raised.  Thus, the Board remanded the issue of TDIU for further development.  The Veteran, however, did not appeal the Board's decision as to his PTSD disability rating and, thus, that matter is no longer before the Board.

In October 2015, the Board denied the Veteran a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).   However, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded the matter.  Thereafter, a letter was sent to the Veteran and his representative in June 2016, affording them 90 days from the date of the letter to submit additional argument or evidence in support of the appeal prior to the Board's readjudication.  The Veteran's representative submitted an informal hearing presentation in June 2016.

The Board notes that the Veteran testified at a hearing before a Veterans Law Judge at the RO in October 2010.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted the October 2010 hearing has since retired from the Board.  In August 2015, the Board notified the Veteran of this fact and provided him the opportunity to testify at another hearing.  The Veteran, however, did not respond to the letter and, as such, the Board proceeded without such a hearing.

The Board also notes that, in June 2013, the Georgia Department of Veterans Services submitted a statement on behalf of the Veteran.  However, the most recent and valid VA Form 21-22 of record reflects that the Veterans of Foreign Wars is the Veteran's representative.  If the Veteran wishes to change representation, a valid VA Form 21-22 must be filed.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board finds that a remand is necessary for further development.  The Board notes that the Veteran's claims file contains an October 2000 examination report from Dr. D.W.  The 2000 report noted that the Veteran was experiencing mild to moderate back and lung problems, and stated that there appeared to be psychiatric problems present, which were beyond the scope of that examination.  Dr. D.W. opined that the Veteran would be unable to return to his civilian job with the railroad, as a result of his physical disabilities, but noted that he could perform office work.  

Since that time, the Veteran has been afforded several VA examinations and has submitted private and VA medical opinions regarding his employability.  In March 2005 the Veteran underwent a VA examination, which noted that, with regard to the impact of his PTSD on his occupation, the Veteran had a difficult time accomplishing tasks due to his poor energy and depressed mood.  However, an opinion as to employability was not provided.  Additionally, the March 2005 VA examination reported that the Veteran had been medically retired due to his back disorder.  It is unclear, however, whether the Veteran reported this retirement or whether the examiner recorded this from his review of the record.  In that regard, this statement ignores the October 2000 statement from Dr. D.W., which indicated that a psychiatric disorder appeared to be at issue, but was beyond the scope of his examination.  It also ignores the fact that the Veteran had not been found to be unemployable as a result of his back injury at that time.  Although Dr. D.W. opined that the Veteran would not be able to return to his railroad job as a result of his back and lung disorders, he did not opine that the Veteran was unemployable as a result of such disorders.  After review the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that the March 2005 VA examination failed to provide an opinion as to employability and appears to have relied on inaccurate facts.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

The Veteran's private doctor, Dr. J.S. provided two statements in March 2005 and February 2007, opining that the Veteran was likely unemployable.  Dr. J.S.'s statements also appear to indicate that the Veteran's service-connected PTSD worsened after the Veteran left his job with the railroad.  A private statement from Dr. M.B.J. opined that the Veteran was unemployable, but does not indicate what disability was causing the unemployability and no supporting rationale was provided.  Medical opinions dated February 2012, from Dr. N.J., and December 2014, from Dr. R.B., indicate that the Veteran was unemployable, but provide no rationale in support of the opinions.

The Veteran underwent additional VA examinations in November 2009, February 2011, and June 2012.   These examiners opined that the Veteran's PTSD did not prevent the Veteran from working; however, these opinions appear to rely heavily on the March 2005 VA examination's finding that the Veteran retired from the railroad as a result of a back injury.  As such, the Board finds that these examinations are of limited probative value.

Based on the foregoing, the Board finds that a new VA examination is required in this case to address the impact of the Veteran's service-connected disabilities on his employability.

The Board also notes that, as this matter is being remanded for additional development, the AOJ should contact the Veteran to obtain contact information for his previous employer and obtain a completed VA Form 21-4192 from his former employer per the Court's May 2016 remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the contact information for his previous employer.  The AOJ should then attempt to obtain a completed VA Form 21-4192 from his former employer.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

      The social worker is requested to:
	
(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



